381 S.C. 171 (2009)
672 S.E.2d 108
The STATE, Respondent,
v.
William Rhett SNOWDON, Petitioner.
No. 26580.
Supreme Court of South Carolina.
Heard January 6, 2009.
Decided January 12, 2009.
Chief Appellate Defender Joseph L. Savitz, III, of Columbia, for Petitioner.
Attorney General Henry Dargan McMaster, Chief Deputy Attorney General John W. McIntosh, Assistant Deputy Attorney General Salley W. Elliott, Assistant Attorney General *172 Deborah R.J. Shupe, all of Columbia, and Solicitor Robert Mills Ariail, of Greenville, for Respondent.
PER CURIAM.
We granted a writ of certiorari to review the Court of Appeals' opinion in State v. Snowdon, 371 S.C. 331, 638 S.E.2d 91 (Ct.App.2006). We now dismiss the writ as improvidently granted.
DISMISSED AS IMPROVIDENTLY GRANTED.
TOAL, C.J., WALLER, PLEICONES, BEATTY, JJ., and Acting Justice E.C. BURNETT, III, concur.